In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00375-CR
          No. 02-19-00376-CR
     ___________________________

        JUAN LOPEZ, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 396th District Court
           Tarrant County, Texas
   Trial Court Nos. 1530586D, 1530589D


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

       Juan Lopez attempts to appeal from the trial court’s orders modifying the

conditions of his community supervision in response to the State’s motion to revoke.

After we notified Lopez’s appointed appellate counsel of our concern that we do not

have jurisdiction over these appeals, see Tex. R. App. P. 44.3, he sent this court a letter

agreeing that we do not have jurisdiction. See Basaldua v. State, 558 S.W.2d 2, 5 (Tex.

Crim. App. 1977); see also McCray v. State, No. 02-16-00069-CR, 2016 WL 1714116, at

*1 (Tex. App.—Fort Worth Apr. 28, 2016, no pet.) (per curiam) (mem. op., not

designated for publication) (following Basaldua under same procedural posture).

Accordingly, we dismiss both appeals for want of jurisdiction. See Tex. R. App. P.

43.2(f).

                                                       Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 23, 2020




                                            2